       Case 4:20-cv-02024-MWB Document 30 Filed 02/12/21 Page 1 of 4




              IN THE UNITED STATE DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SYLVESTER OSAGIE, as                    :
Representative of the                   :
Estate of Osaze Osagie, Decedent        :
                                        :
                             Plaintiff, : Docket No. 4:20-cv-02024
                                        :
                  v                     :
                                        :
BOROUGH OF STATE COLLEGE; :
M. JORDAN PIENIAZEK, Borough :
of State College Police Department;     :
CHRISTOPHER HILL, Borough of            :
State College Police Department,        :
KEITH ROBB, Borough of State            :
College Police Department,              :
CHRISTIAN FISHEL, Borough of            :
State College Police Department,        :
                                        :
                          Defendants. :

  PRAECIPE TO WITHDRAW DEFENDANT, BOROUGH OF STATE
COLLEGE’S PENDING MOTION TO QUASH PLAINTIFF’S SUBPOENA


To the Clerk:

      Kindly mark Defendant, Borough of State College’s pending Motion to

Quash Plaintiff’s Subpoena (ECF Doc. No. 16 and 16-1 to 16-5), filed January 29,

2021, withdrawn without prejudice in the above captioned matter.



                [The remainder of this page intentionally left blank]
       Case 4:20-cv-02024-MWB Document 30 Filed 02/12/21 Page 2 of 4




                                  Respectfully submitted,

                                  MacMain, Connell & Leinhauser, LLC


Dated: February 12, 2021       By: /s/ David J. MacMain
                                  David J. MacMain
                                  Attorney I.D. No. 59320
                                  Matthew S. Polaha
                                  Attorney I.D. No. 320674
                                  433 W. Market Street, Suite 200
                                  West Chester, PA 19382
                                  Attorneys for Defendant, Borough of State
                                  College




                                    2
        Case 4:20-cv-02024-MWB Document 30 Filed 02/12/21 Page 3 of 4




                           CERTIFICATE OF SERVICE

       I, David J. MacMain, Esquire, hereby certify that on February 12, 2021, the

foregoing Praecipe to Withdraw Defendant, Borough of State College’s Pending

Motion to Quash Plaintiff’s Subpoena was filed electronically and is available for

viewing and downloading from the ECF system of the United States District Court

for the Middle District of Pennsylvania. The following parties received notification

of this filing via electronic notification:

                              Andrew G. Celli, Jr.
                                 Earl S. Ward
                                 David Berman
                EMERY CELLI BRINCKERHOFF & ABADY LLP
                    600 Fifth Avenue at Rockefeller Center
                         New York, New York 10020
                             Attorneys for Plaintiff

                                     Andrew Shubin
                                SHUBIN LAW OFFICE
                                 333 South Allen Street
                                State College, PA 16801
                                  Attorney for Plaintiff

                               Kathleen Yurchak
                    STEINBACHER, GOODALL & YURCHAK
                           328 South Atherton Street
                            State College, PA 16801
                              Attorney for Plaintiff

              Via Email Only:
                             Elizabeth (Betsy) A. Dupuis
                                    Babst Calland
                           330 Innovation Blvd., Suite 302
                              State College, PA 16803
              Attorney for The Centre County District Attorney’s Office
                                              3
       Case 4:20-cv-02024-MWB Document 30 Filed 02/12/21 Page 4 of 4




                                  Respectfully submitted,

                                  MacMain, Connell & Leinhauser, LLC


Dated: February 12, 2021       By: /s/ David J. MacMain
                                  David J. MacMain
                                  Attorney I.D. No. 59320
                                  Matthew S. Polaha
                                  Attorney I.D. No. 320674
                                  433 W. Market Street, Suite 200
                                  West Chester, PA 19382
                                  Attorneys for Defendant, Borough of State
                                  College




                                    4
